Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing         Jul 31 2014, 8:51 am
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

MARK OLIVERO                                         GREGORY F. ZOELLER
Fort Wayne, Indiana                                  Attorney General of Indiana

                                                     CYNTHIA L. PLOUGHE
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

RONALD WILLIAMS,                                     )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )      No. 02A03-1311-CR-451
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Frances C. Gull, Judge
                              Cause No. 02D06-1304-MR-4



                                           July 31, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                        Case Summary

       A jury found Ronald Williams guilty of murder. The trial court sentenced Williams to

an executed term of sixty-five years. On appeal, Williams claims that the evidence was not

sufficient to support his conviction. He also claims that the trial court abused its discretion at

sentencing in not finding certain mitigating factors and that his sentence is inappropriate

given the nature of the offense and his character. We affirm.

                               Facts and Procedural History

       The facts most favorable to the jury’s verdict are as follows. On March 14, 2013,

Williams and some of his friends went to an Allen County social club, where they were

searched for weapons before they could enter. After the club closed, Williams drove some

friends home. In the car were Carolyn Bolden, Trisha VanCamp, Dexter King, Quintella

Payne, and Mark Young. Williams first dropped Payne and King at their home. Williams

asked who wanted to be dropped off next. Young replied that he wanted to be taken to Eden

Green. Williams stated that he did not want to drive there because it was 3:00 a.m. and there

were police in the area. Williams and Young got into an argument, which escalated as to

which one of them had more “street credit [sic].” Trial Tr. at 158. Williams stopped the car

in front of a house and entered it. Upon his return, Williams had his hand in his pocket and

drove off. Young stated that he was not scared and that he could shoot Williams in the back

of the head. VanCamp reminded Williams that he knew that Young did not have a gun.

Williams continued to argue with Young and took a handgun out of his pocket. Williams

stopped the car, and Bolden escaped and began to run. Williams and Young stepped out of


                                                2
the car and continued to argue. Williams pointed the gun at Young’s chin and chest area.

VanCamp exited the car and began to run. As she was running, she heard “five, six, seven”

shots. Id. at 168. Bolden heard “more than three or four” shots. Id. at 208.

       Arturo Cruz lived near where Williams had stopped the car. Cruz noticed two men

near the car and saw one shoot the other. After the victim fell to the ground, the shooter

continued to shoot him. The shooter then drove away. Cruz called the police. When police

arrived they found Young lying in the road with multiple gunshot wounds, from which he

died. The autopsy showed that Young suffered from a wound behind his left ear, a wound to

his right ear, a wound to his lower abdomen, a wound to his left groin, and wounds to his

right and left legs.

       The State charged Williams with murder. A jury found him guilty as charged. The

trial court sentenced Williams to an executed term of sixty-five years. He now appeals his

conviction and sentence.

                                 Discussion and Decision

                           Section 1 – Sufficiency of Evidence

       Williams contends that there was not sufficient evidence to support the jury’s verdict.

In determining the sufficiency of evidence,

       [w]e do not reweigh the evidence or assess the credibility of the witnesses.
       Rather we look to the evidence and reasonable inferences drawn therefrom that
       support the verdict and will affirm the conviction if there is probative evidence
       from which a reasonable trier of fact could have found the defendant guilty
       beyond a reasonable doubt. Circumstantial evidence alone may support a
       conviction.

Green v. State, 808 N.E.2d 137, 138 (Ind. Ct. App. 2004) (citations omitted).

                                              3
       The gist of Williams’s argument is that the State failed to prove beyond a reasonable

doubt that he was the person who murdered Young. Here, VanCamp and Bolden testified

that Williams was involved in a heated argument with Young and that Williams brandished a

gun. VanCamp stated that she saw Williams point the gun at Young’s chin and chest before

she ran. As she was running, VanCamp heard “five, six, seven” shots. Trial Tr. at 168.

Bolden also heard “more than three or four” shots. Id. at 208. Cruz testified that he saw two

men near a car and saw one man shoot the other multiple times, enter the car, and drive away.

This evidence is more than sufficient to establish that Williams murdered Young. Therefore,

we affirm his conviction.

                          Section 2.1 ‒ Sentencing/Abuse of Discretion

       Williams contends that the trial court abused its discretion in imposing a sixty-five

year sentence. His main argument is that the trial court failed to credit mitigating factors that

he raised at sentencing. As long as the sentence is within the statutory range, it is subject to

review only for an abuse of discretion. Sharkey v. State, 967 N.E.2d 1074, 1078 (Ind. Ct.

App. 2012). An abuse of discretion occurs if the decision is clearly against the logic and

effect of the facts and circumstances before the court, or the reasonable, probable, and actual

deductions to be drawn therefrom. Id. “An allegation that the trial court failed to identify or

find a mitigating factor requires the defendant to establish that the mitigating evidence is both

significant and clearly supported by the record.” Anglemyer v. State, 868 N.E.2d 482, 493

(Ind. 2007), clarified on reh’g 875 N.E.2d 218. “When a defendant offers evidence of

mitigators, the trial court has the discretion to determine whether the factors are mitigating,


                                               4
and it is not required to explain why it does not find the proffered factors to be mitigating.”

Johnson v. State, 855 N.E.2d 1014, 1016 (Ind. Ct. App. 2006), trans. denied (2007).

       Williams argues that the trial court overlooked several mitigating factors. First, he

notes that many people submitted letters on his behalf regarding his good character and

contends that they should have been considered as a mitigating factor. At the hearing, the

trial court acknowledged having received numerous letters of support for Williams. The trial

court, however, did not find them to be a mitigating circumstance, which was within its

discretion in light of Williams’s brutal and senseless murder of Young.

       Next, Williams contends that the trial court should have found that an extended

sentence would impose an undue hardship on his children as a mitigating factor. However, a

sentencing court is not required to find that a defendant’s incarceration would result in undue

hardship on his dependents. Weaver v. State, 845 N.E.2d 1066, 1074 (Ind. Ct. App. 2006).

This being a murder offense, the difference between the minimum sentence and the

maximum sentence “hardly can be argued to impose much, if any, additional hardship on the

child.” Abel v. State, 773 N.E.2d 276, 280 (Ind. 2002). Therefore, we find no abuse of

discretion.

       Lastly, Williams argues that he acted under a strong provocation, which was not

considered by the trial court to be a mitigating factor. However, we note that Williams did

not specifically raise this as a mitigator at sentencing, and therefore it is waived. Pennington

v. State, 821 N.E.2d 899, 905 (Ind. Ct. App. 2005).




                                               5
                            Section 2.2 ‒ Sentencing/Appropriateness

       Even if a trial court does not abuse its discretion in determining a sentence, we “may

revise a sentence authorized by statute if, after due consideration of the trial court’s decision,

[we find] that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” Ind. Appellate Rule 7(B). Whether a sentence is appropriate

“turns on our sense of the culpability of the defendant, the severity of the crime, the damage

done to others, and myriad other factors that come to light in a given case.” Cardwell v.

State, 895 N.E.2d 1219, 1224 (Ind. 2009). Williams has the burden to establish that his

sentence is inappropriate. Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012).

       Regarding the nature of the offense, “the advisory sentence is the starting point the

Legislature has selected as an appropriate sentence for the crime committed.” Anglemyer,

868 N.E.2d at 494. The advisory sentence for murder is fifty-five years, with a range between

forty-five and sixty-five years. Ind. Code § 35-50-2-3. We conclude that the circumstances

surrounding the killing and its cruel nature justified the maximum sentence. We agree with

the trial court that Young’s murder was “senseless” and “absolutely stupid.” Sentencing Tr.

at 36. Williams murdered the unarmed Young over an argument about “street credit” [sic]

Trial Tr. at 158. We also find it disturbing that Williams shot Young multiple times after he

had fallen.

       Regarding Williams’s character, we acknowledge that there were numerous letters

submitted regarding his good character. However, Williams has been convicted of two prior

felonies and three misdemeanors. He has committed crimes in multiple states and also had


                                                6
his probation revoked. His murder of an unarmed man over street credit [sic] does not reflect

well on his character. Williams has failed to carry his burden to establish that his sentence is

inappropriate. Therefore, we affirm his sentence.

       Affirmed.

RILEY, J., and MATHIAS, J., concur.




                                               7